Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ian R. Blum on January 27, 2022.

The application has been amended as follows: 
IN THE CLAIMS
Claim 10, lines 8-9 “producing by…the support region” has been changed to read - -producing by additive manufacturing the at least one structure configured for forming the support region- -.
Claim 10, last line, - -is- - has been inserted before “configured”.
Claim 11, line 2, “of the at least one tilting pad and/or of the bearing body” has been deleted.

Reasons for Allowance
The prior art of record does not teach nor render obvious the claimed combination of a sliding bearing having a bearing body (support ring) and a bearing ring formed from a plurality of tilting pads, wherein a supporting region that is located inside the bearing body (supporting ring) includes a structure that has a honeycomb configuration with at least one hollow space and wherein the bearing body, approximately in the middle along a lateral extension comprises a transition from the supporting region to a solid material.  The prior art of record also does not disclose making the bearing including making by additive manufacturing the support region  of the bearing body with the honeycomb structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052. The examiner can normally be reached Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656